Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-15 are pending in the instant application.
Claims 1-15 are examined herein.
Priority
The instant application, filed on 18 February 2021, is a Divisional of U.S. Patent Application 16/851,242, filed on 17 April 2020, which claims priority to U.S. Provisional Patent Application No. 62/835,123, filed on 17 April 2019.
Information Disclosure Statement
No information disclosure statement (IDS) has been submitted. 
Objection to the Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 6, 7, 14, 15 are rejected under 35 U.S.C. 102(a)(1) and 102 (a)(2) as being anticipated by Schmitz et al. (US 2014/0275202, cited in PTO-892).
Schmitz (US 2014/0275202) teaches (Table A, page 5, also Table B, page 6) a liquid pharmaceutical composition comprising ropinirole hydrochloride (as in instant claims 1, 2), and a liquid vehicle comprising water as carrier (as in instant claims 1, 3) and citrate buffer as citric acid and sodium citrate (as in instant claims 1, 6, 7).
Schmitz teaches ([0080], [0081]) a method of treating Parkinson’s disease (as in instant claim 14), and a method of treating ([0079], point 3) one or more symptoms of Parkinson’s disease (as in instant claim 15) with a composition of the invention.
As such, instant claims 1-3, 6, 7, 14, 15 are anticipated by Schmitz.

Claims 1-4, 6, 7 are rejected under 35 U.S.C. 102(a)(1) and 102 (a)(2) as being anticipated by Yeadon et al. (US 2007/0117788, cited in PTO-892).
Yeadon (US 2007/0117788) teaches (Example 6, page 48) a liquid pharmaceutical composition stored in a non-pressurized glass vial comprising ropinirole hydrochloride (as in instant claims 1, 2), and a liquid vehicle comprising water and glycerin as carrier (as in instant claims 1, 3, 4) and citrate buffer as citric acid and sodium citrate (as in instant claims 1, 6, 7).
As such, instant claims 1-4, 6, 7 are anticipated by Yeadon.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5, 8-13 are rejected under AIA  35 U.S.C. 103 as obvious over Schmitz et al. (US 2014/0275202, cited in PTO-892) and Patel et al. (WO 96/39136, cited in PTO-892).
Schmitz (US 2014/0275202) teaches (Table A, page 5, also Table B, page 6) a liquid pharmaceutical composition comprising ropinirole hydrochloride and a liquid vehicle comprising water as carrier and citrate buffer, as in instant claim 1.

    PNG
    media_image1.png
    124
    310
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    142
    316
    media_image2.png
    Greyscale

The concentration of ropinirole hydrochloride in the liquid pharmaceutical composition (Table A) is 1.5% w/v; water is the only vehicle in the composition (concentration over 98% w/v); the concentration of buffer citric acid in the liquid composition is 0.11% w/v and the concentration of sodium citrate is 0.14% w/v, which is within the range in instant claim 10. 
Schmitz teaches [0050] that the concentration of ropinirole in the composition is 1 mg/mL (0.1 % w/v) to 133 mg/mL, which overlaps with the range in instant claim 1. Schmitz further teaches that ropinirole can be present in the composition in an amount of 0.05, 0.5 or 1 mg/mL, which are within the range in instant claims 10, 11.
Schmitz teaches [0062] methyl, ethyl, propyl, or butyl paraben in the liquid composition, as in instant claims 8, 9.
Schmitz teaches [0051] that ropinirole can be mixed with a suitable aqueous solvent that dilutes, dissolves and/or suspends ropinirole, such as sterile water, water for injection, or sterile saline solution.
Schmitz also teaches [0052] that ropinirole can be mixed with a suitable non-aqueous pharmaceutical solvent (safe and non-toxic for administration to humans) that dilutes, dissolves and/or suspends ropinirole.
Schmitz does not teach a mixture of water and propylene glycol as liquid vehicle in the pharmaceutical composition, as in instant claims 5, 10-13.
Schmitz does not specifically teach that the concentration of ropinirole in the liquid composition is 0.01% to 0.05% w/v, as in instant claims 10, 11, and that the concentration of water and propylene glycol is within the ranges/value of instant claims 10-13.

Patel (WO 96/39136) teaches (page 5, Example 3, Table) a liquid pharmaceutical formulation of ropinirole hydrochloride dissolved in 0.9% saline and propylene glycol (50:50).
Patel also teaches (page 5, Example 3, Table) a liquid pharmaceutical formulation of ropinirole free base dissolved in 0.9% saline and propylene glycol (50:50).
Thus, Patel teaches liquid pharmaceutical formulations comprising ropinirole or its HCl salt as active ingredient and a liquid vehicle /carrier which is a mixture of water and propylene glycol, as in instant claim 5. The liquid vehicle is a mixture of 50% v/v water and 50% v/v propylene glycol, which is within the range in instant claim 10, 12, and close to the concentrations of water and propylene glycol in instant claim 13.

It would have been obvious to a person of ordinary skill in the art to combine the teachings of Schmitz and Patel to arrive at the instantly claimed invention. The person of ordinary skill in the art would have been motivated to formulate ropinirole or its HCl salt as a liquid pharmaceutical composition comprising water and propylene glycol as carriers and a buffer which is citrate buffer, because Schmitz teaches liquid formulations of ropinirole hydrochloride comprising water as carrier and a buffer which is a mixture of citric acid and sodium citrate, Schmitz also teaches water, saline, or a non-aqueous solvent used to dilute or dissolve ropinirole, and Patel teaches liquid pharmaceutical compositions of ropinirole or its HCl salt dissolved in water and propylene glycol (50:50).
Thus, the person of ordinary skill in the art would have replaced water by a 50:50 mixture of water and propylene glycol as carriers in a liquid formulation of ropinirole hydrochloride taught by Schmitz, with the expectation that the 50:50 mixture of water and propylene glycol dissolves ropinirole hydrochloride and the resulting liquid formulation retains therapeutic effect. 
With respect to claims 8, 9, the person of ordinary skill in the art would have added parabens to the liquid composition, because Schmitz teaches parabens as additives in the composition.
 	With respect to claims 10-11, 13, the person of ordinary skill in the art would have used a concentration of ropinirole hydrochloride such as 0.02% w/v in the liquid formulation, because Schmitz teaches liquid formulations containing 0.05, 0.5, 1 mg/mL of ropinirole or salt thereof. It is well within the skill of the art to determine the effective amount within a range through routine experimentation. It is noted that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955.)
With respect to claims 10-13, the person of ordinary skill in the art would have varied the relative amount of water/propylene glycol in the liquid composition of ropinirole hydrochloride, and would added different relative amounts of citric acid/citrate in order to adjust the pH of the liquid composition, with the aim of optimizing the properties/stability of the formulation.  Such an optimization of relative ratios of water/propylene glycol carriers to buffer citrate is part of routine experimentation, in the absence of some evidence of the criticality of the claimed ranges. 
As such, claims 1, 5, 8-13 are rejected as prima facie obvious. 

Conclusion
Claims 1-15 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA NEAGU whose telephone number is (571)270-5908. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KORTNEY KLINKEL can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IRINA NEAGU/
Primary Examiner, Art Unit 1627